     Case 2:18-cv-02181-APG-VCF Document 88-1 Filed 04/27/20 Page 1 of 2



 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   coconnor@jonesday.com
     Justin Potesta (admitted pro hac vice)
 3   jpotesta@jonesday.com
     JONES DAY
 4   3161 Michelson Drive
     Suite 800
 5   Irvine, CA 92612.4408
     (T) (949) 851-3939
 6   (F) (949) 553-7539
 7   Jennifer L. Braster
     Nevada Bar No. 9982
 8   jbraster@nblawnv.com
     Andrew J. Sharples
 9   Nevada Bar No. 12866
     asharples@nblawnv.com
10   Naylor & Braster
     1050 Indigo Drive, Suite 200
11   Las Vegas, NV 89145
     (T) (702) 420-7000
12   (F) (702) 420-7001
13   Attorneys for Defendant
     Experian Information Solutions, Inc.
14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17

18   CHERYL DAVIS,                               Case No. 2:18-cv-2181-APG-VCF

19                     Plaintiff,                DECLARATION OF JUSTIN POTESTA
                                                 IN SUPPORT OF DEFENDANT
20          v.                                   EXPERIAN INFORMATION
                                                 SOLUTIONS, INC.’S BILL OF COSTS
21   CARRINGTON MORTGAGE SERVICES,
     LLC, EXPERIAN INFORMATION
22   SOLUTIONS, INC., AND TRANSUNION
23   LLC,
                   Defendants.
24

25

26

27

28
                                                                       POTESTA DECLARATION
                                                                             ISO BILL OF COSTS
                                                                    Case No. 18-cv-2181-APG-VCF
     Case 2:18-cv-02181-APG-VCF Document 88-1 Filed 04/27/20 Page 2 of 2



 1                                   DECLARATION OF JUSTIN POTESTA
 2               I, Justin Ptesta, declare as follows:

 3               1.      I am an associate in the law firm Jones Day, counsel of record for defendant

 4   Experian Information Solutions, Inc. (“Experian”) in this action. I have personal knowledge of the

 5   matters stated herein, and if called upon to do so, could and would testify competently thereto.

 6               2.      I make this declaration in support of Experian’s Bill of Costs.

 7               3.      As counsel for Experian in this action, I am familiar with the costs incurred in this

 8   case.

 9               4.      My firm and our local counsel, Naylor & Braster, on behalf of Experian, incurred

10   $10,853.25 in costs associated with depositions and transcripts for this case. These costs are listed

11   in the Bill of Costs filed concurrently herewith and itemized in the table below. A true and correct

12   copy of the invoices reflecting these costs are attached as Exhibit 1.

13               5.      These costs are correct and were actually and necessarily incurred in this action.

14               6.      Itemized Costs:

15     Exhibit Category of Cost                                                                 Total Cost

16           1        Deposition Costs: Plaintiff Cheryl Davis                                   $7,381.30
                          Deposition Fees: $4,223.54
17                        Video Services: $3,157.76
             1        Deposition Costs: Kim Cave, Experian’s 30(b)(6) Witness                    $3,322.30
18

19           1        Transcript of August 19, 2019 Motion to Stay Hearing                         $149.65
20
                      TOTAL                                                                     $10,853.25
21

22

23               I declare under penalty of perjury under the laws of the United States of America that the

24   foregoing is true and correct, and that this declaration was executed on April 27, 2020, in Irvine,

25   California.

26                                                             /s/ Justin Potesta
     Dated:            April 27, 2020                           Justin Potesta
27

28
                                                                                       POTESTA DECLARATION
                                                                                             ISO BILL OF COSTS
                                                          1                         Case No. 18-cv-2181-APG-VCF
